Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 21, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160436
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160436
                                                                     COA: 346775
                                                                     Oakland CC: 2017-265355-FJ
  MUHAMMAD ALTANTAWI,
         Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 5, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the juvenile defendant was subjected to a “custodial
  interrogation” without being advised of his Miranda rights. Miranda v Arizona, 384 U.S.
436, 444 (1966). In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 21, 2020
           s0407
                                                                                Clerk